Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 1 of 15




                             Exhibit B
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 2 of 15




    DISTRICT COURT, DENVER COUNTY, COLORADO
    Court Address:
    1437 Bannock Street, Rm 256, Denver, CO, 80202
                                                             DATE FILED: October 30, 2018 2:22 PM
    Plaintiff(s) DREAM FINDERS HOMES LLC                     CASE NUMBER: 2017CV34801
    v.
    Defendant(s) WEYERHAEUSER NR CO



                                                                               COURT USE ONLY
                                                                      Case Number: 2017CV34801
                                                                      Division: 424     Courtroom:

       Order: (Proposed) Stipulated Protective Order (also filed on behalf of Defendant Weyerhaeuser NR
                                         Company) (w/attach to doc)

    The motion/proposed order attached hereto: SO ORDERED.




    Issue Date: 10/30/2018




    MARTIN FOSTER EGELHOFF
    District Court Judge




                                                                                                     Page1 of1
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 3 of 15




     DISTRICT COURT, DENVER COUNTY, STATE OF
     COLORADO
     1437 Bannock Street, Rm. 256




                                                                                               1
     Denver, CO 80202




                                                                                         80
     720-865-8301
                                                                        ▲ COURT USE ONLY ▲




                                                                                   34
     Plaintiff:
                                                                       Case No. 2017cv34801




                                                                              V
     DREAM FINDERS HOMES, LLC, a Florida limited




                                                                       7C
     liability company,                                                Division: 24

     v.




                                                                 01
                                                                       Courtroom: 424
     Defendant:



                                                          -2
     WEYERHAEUSER NR COMPANY, a Washington
     corporation.
                                                    er
                                               rd

                                STIPULATED PROTECTIVE ORDER
                                          O
                                      o
                                tt




   Proceedings and Information Governed.
                           en




          1.      This Order (“Protective Order”) is made in accordance with the Colorado Rules of
                      m




   Civil Procedure. It governs any document, information, or other things furnished by any party to
                  ch




   any other party, including specifically any non-party who receives a subpoena in connection with
          tta




   the above-captioned litigation.
      A




          2.      The information protected includes, but is not limited to: information exchanged

   under C.R.C.P. 26(a)(1); answers to interrogatories; answers to requests for admission; responses

   to requests for production of documents; deposition transcripts and videotapes; deposition exhibits;

   and other writings or things produced, given or filed in the above-captioned litigation that are

   designated by a party as “Confidential Information” or “Confidential Attorney Eyes Only

   Information” in accordance with the terms of this Protective Order, as well as to any copies,
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 4 of 15




   excerpts, abstracts, analyses, summaries, descriptions, or other forms of written or recorded

   information containing, reflecting, or disclosing such information. The parties assert the disclosure




                                                                                                 1
                                                                                          80
   of such information outside the scope of the above-captioned litigation could result in significant




                                                                                    34
   injury to one or more of the parties’ business or privacy interests. The parties have entered into




                                                                                V
   this Stipulation and request the Court enter the within Protective Order for the purpose of




                                                                        7C
   preventing the disclosure and use of Confidential Information and Confidential Attorney Eyes




                                                                  01
   Only Information except as set forth herein.




                                                           -2
          3.      The parties acknowledge that this Protective Order does not confer blanket

   protections on all disclosures during discovery. Designations under this Protective Order shall be
                                                      er
   made with care and with a good faith belief that the designated material satisfies the criteria set
                                                rd

   forth below. If it comes to a producing party’s attention that designated material does not qualify
                                           O


   for protection or does not qualify for the level of protection initially asserted, the producing party
                                      o
                                 tt




   must promptly notify all other parties who received the designated material that the producing
                           en




   party is withdrawing or changing the designation.
                      m




   Designation and Maintenance of Information.
                 ch




          4.      For purposes of this Protective Order, (a) the “Confidential Information”
          tta




   designation means that the producing party asserts that the designated information constitutes or
      A




   is comprised of trade secrets or business or commercial information that is not publicly known and

   is or may be of technical or commercial advantage to its possessor or constitutes other information

   required by law or agreement to be kept confidential and (b) the “Confidential Attorney Eyes

   Only” designation means that the designated information is comprised of information that the

   producing party deems especially sensitive and which may include, but is not limited to,



                                                  2
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 5 of 15




   confidential research and development, financial, technical, marketing, or other sensitive trade

   secret information, or any information capable of being utilized for the preparation or prosecution




                                                                                                  1
                                                                                            80
   of a patent application dealing with such subject matter.             Confidential Information and




                                                                                      34
   Confidential Attorney Eyes Only Information does not include, and this Protective Order does not




                                                                                 V
   apply to, information that is already rightfully in the knowledge or possession of the party to whom




                                                                          7C
   disclosure is made unless that party is already bound by agreement not to disclose such




                                                                    01
   information, or information that has been disclosed to the public or third persons in a manner




                                                            -2
   making such information no longer confidential.

           5.      Documents and things produced during the course of the above-captioned litigation
                                                      er
   within the scope of paragraph 4(a) above, may be designated by the producing party as containing
                                                rd
                                            O

   Confidential Information by placing on each page and each thing a legend substantially as follows:

                                  CONFIDENTIAL INFORMATION
                                       o
                                  tt




           6.      Documents and things produced during the course of the above-captioned litigation
                            en




   within the scope of paragraph 4(b) above may be designated by the producing party as containing
                       m




   Confidential Attorney Eyes Only Information by placing on each page and each thing a legend
                 ch




   substantially as follows:
           tta




           HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY INFORMATION
      A




           7.      A party may designate information disclosed at a deposition as Confidential

   Information or Confidential Attorney Eyes Only Information by requesting the reporter to so

   designate the transcript or any portion of the transcript at the time of the deposition. If no such

   designation is made at the time of the deposition, any party will have fourteen (14) calendar days

   after the date of receipt of the deposition transcript to designate, in writing to the other parties and



                                                  3
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 6 of 15




   to the court reporter, whether the transcript, or any portion thereof, is to be designated as

   Confidential Information or Confidential Attorney Eyes Only Information. If no such designation




                                                                                                 1
                                                                                           80
   is made at the deposition or within this fourteen (14) calendar day period (during which period,




                                                                                     34
   the transcript must be treated as Confidential Attorney Eyes Only Information, unless the




                                                                                V
   disclosing party consents in writing to less confidential treatment of the transcript), the entire




                                                                         7C
   deposition will be considered devoid of Confidential Information or Confidential Attorney Eyes




                                                                   01
   Only Information. Each party and the court reporter must attach a copy of any final and timely




                                                            -2
   written designation notice to the transcript and each copy of the transcript in its possession, custody

   or control, and the portions designated in such notice must thereafter be treated in accordance with
                                                     er
   this Protective Order. It is the responsibility of counsel for each party to maintain materials
                                                rd
                                            O

   containing Confidential Information or Confidential Attorney Eyes Only Information in a secure

   manner and appropriately identified so as to allow access to such information only to such persons
                                       o
                                 tt




   and under such terms as is permitted under this Protective Order.
                           en




   Inadvertent Failure to Designate.
                       m




          8.      The inadvertent failure to designate or withhold any information as confidential or
                 ch




   privileged will not be deemed to waive a later claim as to its confidential or privileged nature, or
          tta




   to stop the producing party from designating such information as confidential or privileged at a
      A




   later date in writing and with particularity. The information must be treated by the receiving party

   as confidential or privileged, as appropriate, from the time the receiving party is notified in writing

   of the change in the designation.




                                                 4
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 7 of 15




   Challenge to Designations.

            9.    A receiving party may challenge a producing party’s designation at any time. Any




                                                                                               1
                                                                                         80
   receiving party disagreeing with a designation may request in writing that the producing party




                                                                                   34
   change the designation. The producing party will then have ten (10) business days after receipt of




                                                                              V
   a challenge notice to advise the receiving party whether it will change the designation. If the




                                                                       7C
   parties are unable to reach agreement after the expiration of ten (10) business days from receipt of




                                                                 01
   such a challenge notice, the receiving party may, at any time thereafter, file a motion seeking an




                                                          -2
   order to alter the confidential status of the designated information. Until any dispute under this

   paragraph is ruled upon by the Court, the designation will remain in full force and effect, and the
                                                    er
   information will continue to be accorded the confidential treatment required by this Protective
                                               rd

   Order.
                                          O


   Disclosure and Use of Confidential Information.
                                      o
                                tt




            10.   Confidential Information or Confidential Attorney Eyes Only Information shall not
                           en




   be used or disclosed by the parties, counsel for the parties or any other persons identified in this
                      m




   paragraph 10 or paragraph 11 below for any purpose whatsoever other than in the above-captioned
                  ch




   litigation, including any appeal thereof. Confidential Information may be disclosed by the
            tta




   receiving party only to the following individuals, provided that such individuals are informed of
      A




   the terms of this Protective Order: (a) the parties to the above-captioned litigation and/or their

   current or former officers, directors, employees, and agents who are required in good faith to

   provide assistance in the conduct of the above-captioned litigation, including any settlement

   discussions; (b) in-house counsel; (c) outside counsel for the receiving party; (d) supporting

   personnel employed by (b) and (c), such as paralegals, legal secretaries, data entry clerks, legal



                                                5
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 8 of 15




   clerks, private photocopying services; (e) experts or consultants retained by the parties or counsel

   and those employed by or working with said experts, provided such persons described in this




                                                                                                1
                                                                                         80
   section (e) execute the attached Exhibit A: Confidentiality Agreement; (f) the Court, jury and court




                                                                                   34
   personnel; (g) any mediator who is assigned to serve in connection with the above-captioned




                                                                              V
   litigation, and his or her staff; (h) any persons requested by counsel to furnish services such as




                                                                       7C
   document coding, forensic analysis, image scanning, mock trial, jury profiling, translation




                                                                 01
   services, court reporting services, demonstrative exhibit preparation, or the creation of any




                                                          -2
   computer database from documents; and (i) any other person with the prior written consent of the

   producing party.
                                                    er
          11.     Confidential Attorney Eyes Only Information may be disclosed by the receiving
                                               rd
                                          O

   party only to the following individuals, provided that such individuals are informed of the terms

   of this Protective Order: (a) outside counsel for the receiving party; (b) in-house counsel; (c)
                                      o
                                tt




   supporting personnel employed by (a) and (b), such as paralegals, legal secretaries, data entry
                           en




   clerks, legal clerks, private photocopying services; (d) experts or consultants, provided such
                      m




   persons described in this section (d) execute the attached Exhibit A: Confidentiality Agreement;
                ch




   (e) the Court, jury and court personnel; (f) any mediator who is assigned to serve in connection
          tta




   with the above-captioned litigation, and his or her staff; (g) stenographic reporters employed by
      A




   any party; and (h) any other person with the prior written consent of the producing party.

          12.     Under the terms of this Protective Order outside counsel for the receiving party may

   discuss documents labeled “Confidential Attorney Eyes Only Information” with the receiving

   party only for the purpose of preparing the receiving party for testimony at a deposition, hearing,




                                                6
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 9 of 15




   or at trial. In doing so, outside counsel may not disclose the physical document or any specific

   contents of the physical document to the receiving party.




                                                                                                1
                                                                                         80
          13.     Nothing in this Protective Order shall restrict in any way a producing party’s use




                                                                                   34
   or disclosure of its own Confidential Information or Confidential Attorney Eyes Only Information.




                                                                               V
   Nothing in this Protective Order shall restrict in any way the use or disclosure of Confidential




                                                                        7C
   Information or Confidential Attorney Eyes Only Information: (a) with the consent of the producing




                                                                  01
   party or (b) pursuant to an order of the Court.




                                                           -2
          14.     Confidential Information or Confidential Attorney Eyes Only Information may be

   disclosed to a person who is not already allowed access to such information under this Protective
                                                     er
   Order if: (a) the information was previously received or authored by the person or was authored
                                               rd
                                           O

   or received by a director, officer, employee or agent of the company for which the person is

   testifying as a designee under Colo. R. Civ. P. 30(b)(6); (b) the designating party is the person or
                                      o
                                 tt




   is a party for whom the person is a director, officer, employee, consultant or agent; or (c) counsel
                           en




   for the party designating the material agrees that the material may be disclosed to the person. In
                      m




   the event of disclosure under this paragraph, only the stenographic reporter, the person, his or her
                ch




   counsel, the presiding judge, and persons to whom disclosure may be made and who are bound by
          tta




   this Protective Order, may be present during the disclosure or discussion of the Confidential
      A




   Information or Confidential Attorney Eyes Only Information. Disclosure of material pursuant to

   this paragraph does not constitute a waiver of the confidential status of the material so disclosed.

   Filing Documents with the Court.

          15.     If any party wishes to submit Confidential Information to the Court; the filing party

   must submit the document via the Colorado Courts E-Filing system and designate the document



                                                7
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 10 of
                                      15




   security level as “Suppressed.” If any party wishes to submit Confidential Attorney Eyes Only

   Information to the Court; the filing party must submit the document via the Colorado Courts E-




                                                                                                 1
                                                                                           80
   Filing system and designate the document security level as “Sealed.”




                                                                                     34
          16.     Producing or receiving Confidential Information, or otherwise complying with the




                                                                                V
   terms of this Protective Order, will not (a) operate as an admission by any party that any particular




                                                                         7C
   Confidential Information contains or reflects trade secrets or any other type of confidential or




                                                                   01
   proprietary information; (b) prejudice the rights of a party to object to the production of




                                                            -2
   information or material that the party does not consider to be within the scope of discovery; (c)

   prejudice the rights of a party to seek a determination by the Court that particular materials be
                                                     er
   produced; (d) prejudice the rights of a party to apply to the Court for further protective orders; or
                                                rd
                                            O

   (e) prevent the parties from agreeing in writing to alter or waive the provisions or protections

   provided for in this Protective Order with respect to any particular information or material.
                                       o
                                 tt




   Conclusion of the Above-Captioned Litigation.
                            en




          17.     Within sixty (60) calendar days after final judgment in the above-captioned
                       m




   litigation, including the exhaustion of all appeals, or within sixty (60) calendar days after dismissal
                 ch




   pursuant to a settlement agreement or otherwise, each party or other person subject to the terms of
          tta




   this Protective Order is under an obligation to destroy or return to the producing party all materials
      A




   and documents containing Confidential Information or Confidential Attorney Eyes Only

   Information, and to certify to the producing party that this destruction or return has been

   completed. However, outside counsel for any party is entitled to retain all court papers, trial

   transcripts, exhibits, and attorney work provided that any such materials are maintained and

   protected in accordance with the terms of this Protective Order.



                                                 8
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 11 of
                                      15




   Other Proceedings.

          18.     By entering this Protective Order and limiting the disclosure of information in the




                                                                                               1
                                                                                         80
   above-captioned litigation, the Court does not intend to preclude another court from finding that




                                                                                  34
   information may be relevant and subject to disclosure in another case. Any person or party subject

   to this Protective Order who becomes subject to a motion to disclose another party’s Confidential




                                                                              V
                                                                       7C
   Information or Confidential Attorney Eyes Only Information must promptly notify that party of




                                                                   01
   the motion so that the party may have an opportunity to appear and be heard on whether that




                                                            -2
   information should be disclosed, prior to such disclosure.

   Remedies.
                                                     er
          19.     Any party may petition the Court for relief from a term or condition of this
                                                rd

   Protective Order. Any term or condition of this Protective Order may be modified only upon a
                                              O


   showing of good cause.
                                       o
                                 tt




   Miscellaneous.
                            en




          20.     Nothing in this Protective Order restricts the right of any person to seek its
                       m




   modification by the Court in the future. By stipulating to this Protective Order, the parties do not
                 ch




   waive the right to argue that certain material may require additional or different confidentiality
          tta




   protections than those set forth herein.
      A




          21.     The parties agree that the terms of this Protective Order shall survive and remain in

   effect after the final disposition of the above-captioned litigation, including exhaustion of all

   appeals. The Court shall retain jurisdiction after such final disposition to hear and resolve any

   disputes arising out of or relating to this Protective Order.




                                                 9
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 12 of
                                      15




          22.     This Protective Order shall be binding upon the parties in the above-captioned

   litigation, their attorneys, successors, assigns, parents, subsidiaries, and any persons or




                                                                                                1
                                                                                         80
   organizations over which they have direct control. The parties in the above-captioned litigation




                                                                                   34
   expressly recognize and agree that this Protective Order (and the protections and procedures set




                                                                               V
   forth herein) are likewise applicable to third parties who produce discovery materials and/or




                                                                        7C
   provide deposition testimony.




                                                                  01
          23.     By stipulating to the entry of this Protective Order, no party waives any right the




                                                           -2
   party otherwise would have to object to disclosing or producing any information or item.

   Similarly, no party waives any right to object on any ground to use in evidence of any of the
                                                     er
   information or items produced pursuant to this Protective Order. This Protective Order shall not
                                               rd
                                           O

   constitute a waiver of the right of any party to claim in the above-captioned litigation or otherwise

   that any materials, or any portion thereof, are privileged or otherwise non-discoverable, or are not
                                      o
                                 tt




   admissible in evidence in the above-captioned litigation or any other proceeding.
                           en




          24.     Notwithstanding anything to the contrary herein, nothing in this Protective Order
                      m




   shall be construed to change the burdens of proof or legal standards applicable in disputes
                ch




   regarding whether particular materials are confidential, which level of confidentiality may be
          tta




   appropriate, whether disclosure should be restricted, and if so, what restrictions should apply.
      A




   Moreover, nothing herein shall alter or change in any way the discovery provisions of the Colorado

   Rules of Civil Procedure or the Court’s own rules and/or orders.




                                                10
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 13 of
                                      15




   Stipulated to this 29th day of October, 2018 by:

   HOLLAND & KNIGHT LLP                                 PERKINS COIE, LLP




                                                                                        1
                                                                                   80
    /s/ Maxwell N. Shaffer                               /s/ Daniel Graham




                                                                              34
   Maxwell N. Shaffer                                   Michael A. Sink
   Thomas D. Leland                                     Craig M. J. Allely




                                                                             V
   Joshua H. Roberts                                    Daniel Graham
   Peter P. Hargitai




                                                                    7C
   Laura B. Renstrom                                    Attorneys for Defendant Weyerhaeuser NR
                                                        Company




                                                               01
   Attorneys for Plaintiff Dream Finders
   Homes, LLC




                                                         -2
   SO ORDERED this _______ day of _________________, 2018.
                                                      er
                                              rd
                                          O

                                                      DISTRICT COURT JUDGE
                                     o
                                tt
                          en
                      m
                ch
          tta
      A




                                               11
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 14 of
                                      15




     DISTRICT COURT, DENVER COUNTY, STATE OF
     COLORADO




                                                                                                1
     1437 Bannock Street, Rm. 256




                                                                                         80
     Denver, CO 80202
     720-865-8301




                                                                                   34
                                                                        ▲ COURT USE ONLY ▲
     Plaintiff:




                                                                               V
                                                                       Case No. 2017cv34801




                                                                        7C
     DREAM FINDERS HOMES, LLC, a Florida limited
     liability company,                                                Division: 24




                                                                 01
     v.                                                                Courtroom: 424




                                                          -2
     Defendant:

     WEYERHAEUSER NR COMPANY, a Washington
                                                    er
     corporation.
                                               rd
                                          O

                           EXHIBIT A: CONFIDENTIALITY AGREEMENT
                                      o
                                tt




   I hereby affirm that:
                           en




          1.      Information, including documents and things, designated as “Confidential
                       m




   Information,” or “Confidential Attorney Eyes Only Information,” as defined in the Stipulated
                  ch




   Protective Order, is being provided to me pursuant to the terms and restrictions of the Stipulated
          tta




   Protective Order.
      A




          2.      I have been given a copy of and have read the Stipulated Protective Order.

          3.      I am familiar with the terms of the Stipulated Protective Order, and I agree to

   comply with and to be bound by its terms.

          4.      I agree to submit to the jurisdiction of this Court for purposes of enforcement of the

   Stipulated Protective Order only and for no other purpose.
Case 1:18-cv-01641-DDD-STV Document 83-3 Filed 07/17/19 USDC Colorado Page 15 of
                                      15




          5.      I agree not to use any Confidential Information or Confidential Attorney Eyes

   Only Information disclosed to me pursuant to the Stipulated Protective Order except for purposes




                                                                                              1
                                                                                        80
   of the above-captioned litigation and not to disclose any of this information to persons other than




                                                                                  34
   those specifically authorized by the Stipulated Protective Order, without the express written




                                                                             V
   consent of the party who designated the information as confidential or by order of the Court.




                                                                      7C
          6.      I also agree to notify any stenographic, clerical or technical personnel who are




                                                                01
   required to assist me of the terms of this Stipulated Protective Order and of its binding effect




                                                           -2
   on them and me.

          7.      I understand that I am to retain all documents or materials designated as or
                                                   er
   containing Confidential Information or Confidential Attorney Eyes Only Information in a secure
                                              rd
                                          O

   manner, and that all such documents and materials are to remain in my personal custody until

   the completion of my assigned duties in the above-captioned litigation, whereupon all such
                                     o
                                tt




   documents and materials, including all copies thereof, and any writings prepared by me
                           en




   containing any Confidential Information or Confidential Attorney Eyes Only Information are to
                      m




   be returned to counsel who provided me with such documents and materials.
                ch
          tta
      A




                                                    Signed



                                                    Printed Name



                                                    Date
